Appellant was convicted in the district court of Jasper County of the offense of possessing liquor, and his punishment fixed at three years in the penitentiary.
Under numerous authorities of this court it has been held that the law making the possession of liquor penal was so amended by the recent special Session of the 37th Legislature, as to amount to a repeal of the same. Cox v. State, 90 Tex.Crim. Rep., No. 6423, and Petit v. State, 90 Tex.Crim. Rep., No. 6510, decided at the present term but not yet reported. It appearing in the instant case that appellant was prosecuted for a violation of said law, — in accordance with said decisions it will be necessary for us to reverse this case and order its dismissal, which is accordingly done.
Reversed and dismissed.